Citation Nr: 0318567	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1963 to October 
1970.

This appeal arises from a June 2001 rating decision of the 
Louisville, Kentucky Regional Office (RO).


REMAND

The veteran contends that he currently suffers from bilateral 
hearing loss that is the result of exposure to acoustic 
trauma during service.  VA has accepted the proposition that 
the veteran was exposed to acoustic trauma during service in 
a prior adjudication concerning tinnitus.

Audiologic evaluations during service showed that the 
veteran's hearing acuity was within normal limits.  
Nonetheless, the inservice hearing evaluations demonstrated a 
decrease in hearing acuity during the course of his 
enlistment.  The veteran also reported a history of hearing 
loss on three occasions during service.  In view of these 
factors, the veteran should be afforded another VA audiology 
evaluation to include a medical nexus opinion relative to the 
putative relationship between current bilateral hearing loss 
and the veteran's service.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The claims folder should be reviewed 
to ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The veteran should be scheduled for a 
VA audiology examination (if possible, by 
the audiologist who performed the 
February 2002 examination).  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  In particular, the 
audiologist should take note of the 
veteran's service medical records to 
include reports of audiology evaluations 
and a reported history of hearing loss in 
April 1967, April 1969 and September 
1970.  Thereafter, based on a complete 
review of the record and a current 
audiology examination, the audiologist 
should provide an opinion as to whether 
it is at least as likely as not that 
current bilateral hearing loss is related 
to the veteran's service to include the 
fact that the veteran was exposed to 
acoustic trauma.  A rationale for the 
requested medical opinion should be 
included in the examination report.

3.  When the above development has been 
completed the claim should be re-
adjudicated.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




